Cardamone, J. (concurring).
I concur with the majority that the arbitrator’s award was correctly modified by Special Term. I would add, however, that petitioner must be accorded her statutory rights pursuant to section 3031 of the Education Law and her contractual right under section D of article IX of the collective bargaining agreement. Petitioner is entitled under the statute to notice of the recommendation denying her tenure and may request a written statement of the reasons for the said recommendation, and she is entitled to file a written response to such statement (Education Law, § 3031). The collective bargaining agreement, which is binding *93upon the respondent school board, expands petitioner’s statutory rights by granting to a teacher who has completed at least two and one-half years, employment in the district, the right to demand a hearing (collective bargaining agreement, art IX, § D[l]). Since petitioner was denied these statutory and contractual rights, merely granting her back pay for 1974-1975 does not make her whole. While the arbitrator acted in excess of his power in reinstating petitioner for the full 1975-1976 school year, nonetheless, petitioner must be placed in the status she occupied immediately prior to her dismissal in order to be accorded the full panoply of statutory and contractual rights to which she is entitled.